DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 8/3/2022.
2. 	Claims 9-17, 21-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-17, 21-29
Claims 9-17, 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The concepts recited in the independent claims – 
receiving data for plurality of transaction attempts comprising timestamps performed with a user transaction card; 
receiving additional data from POS devices comprising timestamps for POS transaction attempts; 
performing data analysis routine on data from transaction card data and additional POS data to detect patterns including two or more timestamps within reattempt transaction threshold including 
comparing the timestamps of two or more transaction attempts, determining that a difference between the two or more timestamps with within the reattempt threshold, and determining an interface of the transaction card associated first in-time transaction attempt; 
determining the interface of the transaction card is malfunctioning in response to a plurality of instances to reattempt transaction occurring with the interface at different POS devices; and 
in response to determining the interface of the transaction card is malfunctioning, automatically issuing by the transaction system a new transaction card to a user
 – describe Mental Process and Certain Methods of Organizing Activity that are similar to obtaining and comparing intangible data (Cybersource); collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); tracking financial transactions to determine whether they exceed a pre-set spending limit (Intellectual Ventures v. Capital One); and collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group).  
Hence, the independent claims fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.  
The dependent claims merely limit the abstract idea to – encrypted data; contents of transaction data attempts; indicating first transaction attempt; usage statistics; storing data to data store; determining second anomaly – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a processor.  Based on Para [0079] of the Specification, the processor is generic:
As shown in FIG. 9, the computer architecture 900 includes a processor 904, a system memory 906 and a system bus 908. The processor 904 can be any of various commercially available processors.
Hence, Examiner finds that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096-97 (Fed. Cir. 2016) (steps of compiling data from various sources to generate a full picture of a user’s activity, identity, and frequency of activity in a network audit log combine data sources but do not make the claim eligible where they does not recite technological improvements in how the information sources are accessed and combined).  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving data for plurality of transaction attempts comprising timestamps performed with a user transaction card; receiving additional data from POS devices comprising timestamps for POS transaction attempts; performing data analysis routine on data from transaction card data and additional POS data to detect patterns including two or more timestamps within reattempt transaction threshold including comparing the timestamps of two or more transaction attempts, determining that a difference between the two or more timestamps with within the reattempt threshold, and determining an interface of the transaction card associated first in-time transaction attempt; determining the interface of the transaction card is malfunctioning in response to a plurality of instances to reattempt transaction occurring with the interface at different POS devices; and in response to determining the interface of the transaction card is malfunctioning, automatically issuing by the transaction system a new transaction card to a user – to be implemented on a generic processor. 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor to perform the steps of – receiving data for plurality of transaction attempts comprising timestamps performed with a user transaction card; receiving additional data from POS devices comprising timestamps for POS transaction attempts; performing data analysis routine on data from transaction card data and additional POS data to detect patterns including two or more timestamps within reattempt transaction threshold including comparing the timestamps of two or more transaction attempts, determining that a difference between the two or more timestamps with within the reattempt threshold, and determining an interface of the transaction card associated first in-time transaction attempt; determining the interface of the transaction card is malfunctioning in response to a plurality of instances to reattempt transaction occurring with the interface at different POS devices; and in response to determining the interface of the transaction card is malfunctioning, automatically issuing by the transaction system a new transaction card to a user – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – receiving data for plurality of transaction attempts comprising timestamps performed with a user transaction card; receiving additional data from POS devices comprising timestamps for POS transaction attempts; performing data analysis routine on data from transaction card data and additional POS data to detect patterns including two or more timestamps within reattempt transaction threshold including comparing the timestamps of two or more transaction attempts, determining that a difference between the two or more timestamps with within the reattempt threshold, and determining an interface of the transaction card associated first in-time transaction attempt; determining the interface of the transaction card is malfunctioning in response to a plurality of instances to reattempt transaction occurring with the interface at different POS devices; and in response to determining the interface of the transaction card is malfunctioning, automatically issuing by the transaction system a new transaction card to a user – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the claimed subject matter cannot practically be performed in the human mind and that humans cannot determine that the interface of the transaction card is malfunctioning.
Examiner finds this unpersuasive because a human analyst may be able to visually inspect a log of transaction attempts with timestamp attached to each and be able to determine consecutive transaction attempts, compare and determine whether the difference between consecutive timestamps with within a reattempt threshold.  Examiner notes that detecting issues, problems or anomalies with card transaction attempts requires observation, evaluation, judgement and thus constitutes Mental Process under the PEG 2019.  Since failed card transactions affect commercial or legal interactions, the claims also fall under the Certain Methods of Organizing Human Activity. 
With respect to the limitation of determining that the interface of a transaction card is malfunctioning, Examiner notes that, as per Para [0070] (“In a third example, the transaction system may send an indication to an operator of a transaction terminal, indicating that an interface is malfunctioning and/or is incorrectly configured.”), the transaction system may send an indication to an operator of a transaction terminal indicating that the interface is malfunctioning.  In other words, a human analyst is informed by the system that the card is malfunctioning.  For the above reasons, Applicant’s arguments are not persuasive.
See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096-97 (Fed. Cir. 2016) (steps of compiling data from various sources to generate a full picture of a user’s activity, identity, and frequency of activity in a network audit log combine data sources but do not make the claim eligible where they does not recite technological improvements in how the information sources are accessed and combined).
See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”).  See CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”); Versata Dev. Grp. v. SAP Am., Inc., (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”).
Applicant argues that the claim recites concepts including data analysis routine on data that are not performed on a generic computer or merely use computer as a tool.
Examiner finds this unpersuasive because the data analysis routine is merely a Mental Process (observation, evaluation, judgement or opinion) that is being implemented on a transaction system comprising a processor that has been generically claimed.
Applicant asserts that the claims include features focused on new and useful improvements to other technology and technical fields, as in DDR, Enfish and Visual Memory.
Examiner finds this unpersuasive since none of the above-mentioned cases bear any similarity to the present claims.  DDR employed a hybrid web page to mimic the look and feel of a host website in order to prevent a potential customer from being transported to a rival ecommerce website; Enfish involved a new data structure called self-referential table to improve database processing; Visual Memory involved an improved memory system.  In contrast, Applicant’s invention does not create new memory or new data structure to improve data processing or storage; it does not solve problems such as website redirection by creating hybrid webpages.  For the above reasons, the above analogies do not apply.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  See MPEP § 2106.04(a)(II) (citing Trading Techs. Int’l, 921 F.3d at 1093-94) (“[T]he court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading[,] but did not improve computers or technology.”).
See Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1090 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, the claimed limitations provide a method for determining transaction reattempts and whether a transaction card is malfunctioning but has no effect on the improvement of computers.
The claimed invention does not describe technical solution to technical problems but instead relates to a method of organizing transaction decision making process in which a computer is used in its ordinary capacity.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The present claims are directed to detecting issues, problems or anomalies with card transaction attempts and merely use a computer to carry out these tasks.  Determining repeated card transaction attempts or finding out whether a card is malfunctioning may help an issuer address potential customer problems and reissue a new card but has no effect on improving the functioning of a computer.  Indeed, nothing in the claims improves the functioning of a computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, (Fed. Cir. 2019).  To the extent the claimed invention provides an improvement, that improvement does not improve computer capabilities but instead relates to an improvement in determining consecutive transaction attempts or anomalies involving card transactions in which a generic processor is used as a tool in its ordinary capacity.  Although determining transaction irregularities or whether a card is malfunctioning may enable the cardholder obtain a new card and facilitate commerce, it does not achieve an improved technological result.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the claims do not recite additional elements to integrate the abstract idea into a practical application.
Applicant also argues that the claims include significantly more.
Examiner finds this unpersuasive.
Examiner notes that, as per the Specification, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional.  Using a transaction system comprising a processor for receiving data for plurality of transaction attempts comprising timestamps performed with a user transaction card; receiving additional data from POS devices comprising timestamps for POS transaction attempts; performing data analysis routine on data from transaction card data and additional POS data to detect patterns including two or more timestamps within reattempt transaction threshold including comparing the timestamps of two or more transaction attempts, determining that a difference between the two or more timestamps with within the reattempt threshold, and determining an interface of the transaction card associated first in-time transaction attempt; determining the interface of the transaction card is malfunctioning in response to a plurality of instances to reattempt transaction occurring with the interface at different POS devices; and in response to determining the interface of the transaction card is malfunctioning, automatically issuing by the transaction system a new transaction card to a user – amounts to the most basic functions of a computer.  Considered as an ordered combination, the computer components of claim 9 add nothing that is not already present when the steps are considered separately.  For the above reasons, the claims are directed to abstract idea without significantly more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693